Case 2:18-cv-00737-DMG-RAO Document 130 Filed 11/16/18 Page 1 of 5 Page ID #:1432



 1   Mark Holscher (SBN 139582)
     mark.holscher@kirkland.com
 2   Diana M. Torres (SBN 162284)
     diana.torres@kirkland.com
 3   Tammy Tsoumas (SBN 250487)
     tammy.tsoumas@kirkland.com
 4   KIRKLAND & ELLIS LLP
     333 South Hope Street
 5   Los Angeles, CA 90071
     Telephone: (213) 680-8400
 6   Facsimile: (213) 680-8500
 7   Attorneys for Defendant
     EVelozcity Inc.
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                 WESTERN DIVISION
11
       FARADAY&FUTURE INC.,               )   CASE NO. 2:18-cv-00737-DMG-RAO
12                                        )
                  Plaintiff,              )   The Honorable Dolly M. Gee
13                                        )
            vs.                           )   DEFENDANT’S RESPONSE TO
14                                        )   QUINN EMANUEL URQUHART &
       EVELOZCITY INC.,                   )   SULLIVAN, LLP’S MOTION TO
15                                        )   WITHDRAW AS COUNSEL OF
                  Defendant.              )   RECORD FOR PLAINTIFF
16                                        )
                                          )   Hearing Date:      December 7, 2018
17                                        )   Time:              9:30 a.m.
                                          )   Courtroom:         8C
18                                        )
                                          )
19                                        )
                                          )
20
21
22
23
24
25
26
27
28
Case 2:18-cv-00737-DMG-RAO Document 130 Filed 11/16/18 Page 2 of 5 Page ID #:1433



 1           On November 7, Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn Emanuel”)
 2    filed a motion to withdraw as counsel of record for Plaintiff Faraday&Future Inc.
 3    (“FF”). Dkt. 127 (the “Motion”). In support of the Motion, in-house counsel for FF,
 4    Brian Fritz, submitted a declaration stating that FF consents to Quinn Emanuel’s
 5    withdrawal, that FF cannot pay Quinn Emanuel’s fees, and that “FF intends to locate
 6    replacement counsel.” Dkt. 128 (the “Fritz Declaration”) at ¶ 2. Neither the Motion
 7    nor the Fritz Declaration provides any indication of when FF will have substitute
 8    counsel.
 9           While Defendant EVelozcity Inc. (“EVelozcity”) is sympathetic to Quinn
10    Emanuel’s situation,1 EVelozcity disagrees with Quinn Emanuel’s claims that
11    “permitting Quinn Emanuel leave to withdraw will not prejudice FF or any other
12    party.” Mot. at 2. FF filed this action in January 2018, making inflammatory and
13    unfounded allegations that EVelozcity had misappropriated massive amounts of
14    unspecified “trade secrets.” The Court set a schedule that sets an early mediation
15    deadline of February 22, 2019 and that requires discovery to be completed by June 7,
16    2019. Dkt. 125-1. Whether because of the situation between FF and Quinn Emanuel
17    or for other reasons, FF has delayed providing critically important discovery for
18    months, significantly prejudicing EVelozcity. If Quinn Emanuel is allowed to
19    withdraw, the harm that EVelozcity has been suffering due to FF’s dilatory conduct
20    will only be exacerbated by Quinn Emanuel’s proposed withdrawal absent appropriate
21    relief from this Court.
22
23
      1
24        Evelozcity lacks sufficient information to assess Quinn Emanuel’s assertion that
          withdrawal is necessary. The Court has ordered Quinn Emanuel to submit a
25        declaration providing the details of FF’s inability to comply with the terms of the
          retention agreement and a declaration explaining the amount of time needed to
26        locate substitute counsel. See Dkt. 129. These declarations may include additional
          information relevant to EVelozcity’s position regarding the appropriateness of
27        Quinn Emanuel’s withdrawal under these circumstances. Therefore, EVelozcity
          respectfully requests an opportunity to submit a supplemental statement to the
28        extent required to address new, non-privileged information regarding substitute
          counsel provided by Quinn Emanuel on November 26, 2018.

                                                 1
Case 2:18-cv-00737-DMG-RAO Document 130 Filed 11/16/18 Page 3 of 5 Page ID #:1434



 1           For instance, FF has still not identified the trade secrets it claims EVelozcity
 2    stole. On September 21, 2018, EVelozcity served an interrogatory asking FF to
 3    identify its alleged trade secrets with particularity, but FF has not responded to it. Ex.
 4    A (EVelozcity’s First Set of Interrogs.), at Interrog. No. 1.2 EVelozcity also asked FF
 5    to identify its trade secrets with its initial disclosures, but FF refused. In what can
 6    most charitably be called gamesmanship, FF pointed to EVelozcity’s interrogatory,
 7    indicating that it would provide its list of trade secrets in response to the same
 8    interrogatory to which it has since refused to respond: Dkt. 122 at 4 (stating that
 9    “FF’s objections and response to this interrogatory are due on October 22, 2018” and
10    representing to the Court that “FF believes it is more appropriate to follow the Federal
11    Rules and provide interrogatory responses in the ordinary course (which are due ten
12    days after the Rule 16 Scheduling Conference).”).
13           FF’s discovery responses contain numerous other unresolved deficiencies,
14    leaving EVelozcity with virtually no discovery with which to prepare its defense.
15    Specifically, Faraday has failed to confirm the relevant time period for its responses,
16    failed to provide a time certain for document production, impermissibly narrowed or
17    otherwise failed to respond to 14 document requests, and merely offered to meet and
18    confer on 23 other document requests. See Ex. B (10/30/2018 Ltr. from B.
19    Yaghoubian to J. Judah). Per Local Rule 37-1, EVelozcity repeatedly asked FF to
20    meet and confer in person (see Ex. C (11/07/2018 E-mail from B. Yaghoubian to J.
21    Judah); see also Ex. B at 10-11), which Quinn Emanuel initially refused to do. See
22    Ex. D (11/08/2018 E-mail from J. Judah to B. Yaghoubian). Although the parties met
23    and conferred on November 9, 2018, FF had no substantive response to any of the
24    discovery issues EVelozcity raised in its correspondence, and instead took the position
25    that all outstanding discovery disputes should be deferred until after substitute counsel
26    is brought in. See Ex. E (11/09/2018 E-mail from B. Yaghoubian to J. Judah). FF
27
      2
          Exhibits referenced herein are attached to the Declaration of Benjamin
28        Yaghoubian, filed concurrently herewith.

                                                   2
Case 2:18-cv-00737-DMG-RAO Document 130 Filed 11/16/18 Page 4 of 5 Page ID #:1435



 1    also could not provide a date certain for when it would begin production of documents
 2    not in dispute or any additional information regarding FF’s retention of replacement
 3    counsel. Id. At bottom, EVelozcity has been diligent in conducting its investigation,
 4    preparing defenses, and complying with the scheduling order. In stark contrast, FF
 5    has failed to prosecute the case and has stalled EVelozcity’s attempt to take discovery.
 6          Nonetheless, based on the facts currently available to EVelozcity, EVelozcity
 7    does not now oppose Quinn Emanuel’s Motion provided that FF locates substitute
 8    counsel promptly and that such substitute counsel commits to the Court to move
 9    expeditiously to provide substantive discovery responses and to produce documents to
10    EVelozcity to remedy the prejudice that FF’s dilatory conduct has caused. If FF fails
11    to retain substitute counsel willing and able to do so forthwith, EVelozcity
12    respectfully requests that the Court dismiss this action with prejudice. As the Court
13    correctly noted in its minute order requiring further filing from Quinn Emanuel,
14    “Plaintiff’s complaint may be dismissed if Plaintiff does not locate replacement
15    counsel to represent it.” Dkt. 129 at 1, n.1; see also C.D. Cal. L.R. 83-2.2.2 (“Only
16    individuals may represent themselves pro se. No organization or entity of any other
17    kind . . . may appear in any action or proceeding unless represented by an attorney
18    permitted to practice before this Court under L.R. 83-2.1.”).
19          The Court’s finding is supported by federal procedural law. In Almont
20    Ambulatory Surgery Ctr., plaintiffs’ counsel withdrew from representation because
21    plaintiffs could not pay its fees. Almont Ambulatory Surgery Ctr., LLC v. Int'l
22    Longshore & Warehouse Union, No. CV-14-02177-MWF-VBK, 2016 WL 10518904,
23    at *2 (C.D. Cal. May 16, 2016). The Court dismissed the action with prejudice after
24    plaintiffs failed to retain substitute counsel, even after the Court ordered them to do
25    so. Id. (“[A]lthough they have been warned, both by the Court and [their former
26    counsel], that they cannot proceed pro se in this action, Plaintiffs have failed to retain
27    counsel. Therefore, the action must be dismissed.”) (emphasis added); see also
28    Ringgold Corp. v. Worrall, 880 F. 2d 1138, 1142 (9th Cir. 1989) (affirming dismissal


                                                  3
Case 2:18-cv-00737-DMG-RAO Document 130 Filed 11/16/18 Page 5 of 5 Page ID #:1436



 1    of corporate plaintiff’s claims and granting default judgment on counterclaims against
 2    plaintiff when plaintiff failed to retain substitute counsel after its attorney withdrew).
 3    Moreover, this case should be much further along in discovery and any substitution
 4    must occur promptly so as not to cause further delay and prejudice to EVelozcity. See
 5    C.D. Cal. L.R. 83-2.3.5 (“[N]o substitution or relief of attorney will be approved that
 6    will cause delay in prosecution of the case to completion.”).
 7                                        CONCLUSION
 8          For the foregoing reasons, EVelozcity does not now oppose Quinn Emanuel’s
 9    Motion to Withdraw based on the the information currently available to EVelozcity.
10    Nonetheless, should Quinn Emanuel’s Motion be granted, EVelozcity respectfully
11    requests that the Court: (1) order FF to retain substitute counsel within 14 days of the
12    hearing that is willing and able to provide EVelozcity with the discovery to which it is
13    entitled, and (2) dismiss the action with prejudice if FF fails to retain such substitute
14    counsel within this time.
15
       DATED: November 16, 2018                        Respectfully submitted,
16
                                                       KIRKLAND & ELLIS LLP
17
18                                              By:     /s/ Mark Holscher
                                                       Mark Holscher
19
20                                                     Attorneys for Defendant
                                                       EVelozcity Inc.
21
22
23
24
25
26
27
28


                                                   4
